Citation Nr: 0329503	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  02-08 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, with compression fracture, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to November 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision of the Regional 
Office (RO).  In the rating decision dated in June 2000, the 
RO increased the evaluation in effect for the veteran's 
service-connected low back disability from 10 percent to 30 
percent disabling, effective March 7, 2000.  Based on the 
receipt of additional evidence, the RO, by rating action 
dated in July 2002, assigned a 40 percent evaluation for 
degenerative disc disease of the lumbar spine, effective 
March 7, 2000.  The veteran continues to disagree with the 
assigned rating.


REMAND

By letter dated in September 2003, the veteran was informed 
of a change in the VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4, Diagnostic Code 5293.  Subsequently, 
another revision in the manner in which disabilities of the 
spine are evaluated became effective on September 26, 2003, 
and the veteran has not been apprised of this change.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO must review the claims file 
and ensure that all Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)) notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 03-
7032 (Fed. Cir., August 25, 2003) and 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.

2.  The RO should readjudicate the issue 
on appeal pursuant to the revised 
criteria for rating disabilities of the 
spine effective September 26, 2003.  68 
Fed. Reg. 51454 - 51458 (Aug. 27, 2003) 
(to be codified as amended at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243).  
Thereafter, if the determination remains 
adverse, the RO should furnish the 
veteran a supplemental statement of the 
case that includes all pertinent 
Diagnostic Codes for rating the 
disability at issue, including effective 
from September 26, 2003.  The veteran 
should be afforded a reasonable period of 
time in which to respond.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




